Case 3:17-cv-00863-BTM-MDD Document 117-1 Filed 04/30/19 PageID.1728 Page 1 of 16


    1 SCOTT R. COMMERSON (State Bar No. 227460)
        scottcommerson@dwt.com
    2 NICOLE PHILLIS (State Bar No. 291266)
        nicolephillis@dwt.com
    3 DAVIS WRIGHT TREMAINE LLP
      865 South Figueroa Street, 24th Floor
    4 Los Angeles, California 90017-2566
      Telephone: (213) 633-6800
    5 Fax: (213) 633-6899
    6 Attorneys for Defendant
      CAR-FRESHNER CORPORATION
    7 (erroneously sued as “CAR FRESHNER CO.”)
    8
                                           UNITED STATES DISTRICT COURT
    9
                                     SOUTHERN DISTRICT OF CALIFORNIA
  10
  11 IBRAHIM NASSER d/b/a SERIOUS                        Case No. 3:17-CV-00863 BTM (MDD)
  12 SCENTS (collectively and professionally             [Hon. Barry Ted Moskowitz]
     known as “LITTLE GRENADE”),
  13                                                     DEFENDANT CAR-FRESHNER
                          Plaintiff,                     CORPORATION’S MEMORANDUM
  14                                                     OF POINTS AND AUTHORITIES IN
                vs.                                      SUPPORT OF MOTION TO
  15                                                     DISMISS FOURTH AMENDED
     JULIUS SÄMANN, LTD; CAR                             COMPLAINT
  16 FRESHNER CO.; ENERGIZER
                                                         Hearing Date:     June 7, 2019
  17 BRANDS II LLC; AMERICAN                             Hearing Time:     11:00 a.m.
     COVERS INC.; and CALIFORNIA                         Courtroom:        15B
  18 SCENTS CORPORATION,
                                                         PER CHAMBERS RULES, NO
  19                                       Defendants,   ORAL ARGUMENT UNLESS
                                                         REQUESTED BY THE COURT
  20 Does 1-100
                                                         [Notice of Motion and Motion; Request
  21                                                     for Judicial Notice; [Proposed] Order
                                                         filed concurrently]
  22
                                                         Action Filed: April 28, 2017
  23                                                     Trial Date: None Set
  24
  25
  26
  27
  28

        MEMORANDUM OF POINTS & AUTHORITIES ISO MOTION TO DISMISS FOURTH AMENDED
        COMPLAINT
        4844-3457-2180v.5 0097958-000006
Case 3:17-cv-00863-BTM-MDD Document 117-1 Filed 04/30/19 PageID.1729 Page 2 of 16


    1                                             TABLE OF CONTENTS
    2                                                                                                                              Page
    3 I.         INTRODUCTION .......................................................................................... 1
    4 II.        PLAINTIFFS FAIL TO STATE A TRADEMARK INFRINGMENT
                 CLAIM AGAINST CFC. ............................................................................... 2
    5
                 A.        Pleading Standard. ................................................................................ 2
    6
                 B.        Plaintiffs’ Vague and Conclusory Allegations of Infringement. ......... 3
    7
                 C.        Plaintiffs Fail to State A Claim Based on Registered Marks. .............. 4
    8
                 D.        Plaintiffs Fail to State a Claim Based on Trade Dress. ........................ 6
    9
        III.     THE ABUSE OF PROCESS CLAIM FAILS AS A MATTER OF
  10             LAW. .............................................................................................................. 8
  11             A.        Plaintiffs’ Bare Allegation of Abuse of Process. ................................. 8
  12             B.        Plaintiffs Cannot Overcome the Multiple Bars to an Abuse of
                           Process Claim. ...................................................................................... 8
  13
        IV.      CONCLUSION ............................................................................................. 10
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                                                                         DAVIS WRIGHT TREMAINE LLP
                                                                      i                                     865 S. FIGUEROA ST, SUITE 2400
        MEMORANDUM OF POINTS & AUTHORITIES ISO MOTION TO DISMISS 4AC                                     LOS ANGELES, CALIFORNIA 90017-2566
                                                                                                                      (213) 633-6800
                                                                                                                    Fax: (213) 633-6899
        4844-3457-2180v.5 0097958-000006
Case 3:17-cv-00863-BTM-MDD Document 117-1 Filed 04/30/19 PageID.1730 Page 3 of 16


    1                                        TABLE OF AUTHORITIES
    2                                                                                                                       Page
    3
    4 Cases
    5 AMF, Inc. v. Sleekcraft Boats,
        599 F.2d 341 (9th Cir. 1979) ............................................................. 1, 2, 3, 4, 6, 7
    6
    7 EZ Pedo, Inc. v. Mayclin Dental Studio, Inc.,
        284 F. Supp. 3d 1065 (E.D. Cal. 2018), aff’d, No. 18-15806, 2019
    8   WL 1552736 (9th Cir. Apr. 10, 2019) ................................................................... 7
   9 First Brands Corp. v. Fred Meyer, Inc.,
  10    809 F.2d 1378 (9th Cir. 1987) ....................................................................... 1, 6, 8
  11 Grupo Gigante S.A. de C.V. v. Dallo & Co.,
  12   391 F.3d 1088 (9th Cir. 2004) ............................................................................... 5

  13 Hana Financial v. Hana Bank,
       135 S. Ct. 907 (2015) ............................................................................................. 4
  14
  15 Homeland Housewares v. Euro-Pro Operating LLC,
       No. CV 14-03954 DDP MANX, 2014 WL 6892141
  16   (C.D. Cal. Nov. 5, 2014) ........................................................................................ 7
  17 Ivey v. Chase Bank,
  18    2015 WL 3452000 (N.D. Cal. May 28, 2015) ..................................................... 10
  19 McCall’s Country Canning, Inc. v. Paula Deen Enterprises, LLC,
  20   2010 WL 11508996 (S.D. Cal. Feb. 8, 2010) .................................................... 2, 3

  21 Murray v. Cable Nat. Broad. Co.,
        86 F.3d 858 (9th Cir. 1996) ................................................................................... 8
  22
  23 Octane Fitness, LLC v. ICON Health & Fitness, Inc.,
        572 U.S. 545 (2014) ............................................................................................... 9
  24
     PaperCutter, Inc. v. Fay’s Drug Co.,
  25
        900 F.2d 558 (2d Cir. 1990)................................................................................... 6
  26
     Professional Real Estate Investors, Inc. v. Columbia Pictures, Indus.,
  27    Inc.,
  28    508 U.S. 49 (1993) ................................................................................................. 9
                                                                                                  DAVIS WRIGHT TREMAINE LLP
                                                                 ii                                  865 S. FIGUEROA ST, SUITE 2400
        MEMORANDUM OF POINTS & AUTHORITIES ISO MOTION TO DISMISS 4AC                              LOS ANGELES, CALIFORNIA 90017-2566
                                                                                                               (213) 633-6800
                                                                                                             Fax: (213) 633-6899
        4844-3457-2180v.5 0097958-000006
Case 3:17-cv-00863-BTM-MDD Document 117-1 Filed 04/30/19 PageID.1731 Page 4 of 16


    1 Ramona Unified Sch. Dist v. Tsiknas,
    2   135 Cal. App. 4th 510 (2005) ...................................................................... 8, 9, 10

    3 SunEarth, Inc. v. Sun Earth Solar Power Co.,
         839 F.3d 1179 (9th Cir. 2016) ............................................................................. 10
    4
    5 TrafFix Devices, Inc. v. Mktg. Displays, Inc.,
         532 U.S. 23 (2001) ............................................................................................. 7, 8
    6
      Rules
    7
    8 Federal Rule of Civil Procedure 12(b) ........................................................................ 2
    9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                                                                  DAVIS WRIGHT TREMAINE LLP
                                                                 iii                                 865 S. FIGUEROA ST, SUITE 2400
        MEMORANDUM OF POINTS & AUTHORITIES ISO MOTION TO DISMISS 4AC                              LOS ANGELES, CALIFORNIA 90017-2566
                                                                                                               (213) 633-6800
                                                                                                             Fax: (213) 633-6899
        4844-3457-2180v.5 0097958-000006
Case 3:17-cv-00863-BTM-MDD Document 117-1 Filed 04/30/19 PageID.1732 Page 5 of 16


    1                      MEMORANDUM OF POINTS AND AUTHORITIES
    2                                      I.   INTRODUCTION
    3            On March 25, 2019, the Court dismissed the Third Amended Complaint
    4 (“TAC”) filed by Plaintiffs Ibrahim Nasser and Serious Scents. The Court found
    5 the TAC failed to state a claim, and afforded Plaintiffs a “final opportunity to
    6 amend the pleadings as to all claims.” (Dkt. 96 (“Mar. 25 Order”) at 17 (emphasis
    7 in original).) The Court explained that to avoid dismissal, Plaintiffs must (1) allege
    8 specific facts sufficient to support a likelihood of confusion as articulated in AMF,
    9 Inc. v. Sleekcraft Boats, 599 F.2d 341, 348–49 (9th Cir. 1979) (Dkt. 96 at 9–11);
  10 and (2) allege specific facts demonstrating that the prior TTAB proceeding
  11 constituted “sham litigation” to overcome immunity for government petitioning
  12 activity under the Noerr-Pennington doctrine (id. at 13–15).1
  13             On their fifth bite at the apple, Plaintiffs’ Fourth Amended Complaint
  14 (“4AC”) once again ignores the Court’s clear instructions. First, Plaintiffs assert
  15 trademark-based claims (for trademark infringement, likelihood of confusion and
  16 unfair competition) based on two sets of allegations: (1) infringement of their
  17 LITTLE GRENADE and SERIOUS SCENTS marks (“Registered Marks Claim”);
  18 and (2) infringement of Plaintiffs’ “packaging and displays,” which is essentially a
  19 trade dress claim (“Trade Dress Claim”). The Registered Marks Claim fails
  20 because judicially noticed facts demonstrate that Plaintiffs cannot establish priority
  21 of use; Plaintiffs do not identify which, if any, of CAR-FRESHNER
  22 CORPORATION’S (“CFC”) word or design marks are allegedly infringing; and
  23 Plaintiffs do not allege facts supporting the Sleekcraft factors. Plaintiffs’ Trade
  24 Dress Claim also fails because Plaintiffs do not allege that they own protectable
  25 rights in their trade dress or that their trade dress has acquired secondary meaning;
  26
  27    1
      The Court’s Order also directed Plaintiffs to allege specific facts to establish the
     “fame” of their purported marks in support of a federal trademark dilution claim (id.
  28 at 11–13). The 4AC abandons the dilution claim altogether.
                                                                           DAVIS WRIGHT TREMAINE LLP
                                                   1                          865 S. FIGUEROA ST, SUITE 2400
        MEMORANDUM OF POINTS & AUTHORITIES ISO MOTION TO DISMISS 4AC       LOS ANGELES, CALIFORNIA 90017-2566
                                                                                        (213) 633-6800
                                                                                      Fax: (213) 633-6899
        4844-3457-2180v.5 0097958-000006
Case 3:17-cv-00863-BTM-MDD Document 117-1 Filed 04/30/19 PageID.1733 Page 6 of 16


    1 do not allege priority of use; do not identify which non-functional elements of their
    2 “packaging and displays” CFC allegedly infringed; and do not meaningfully address
    3 the Sleekcraft factors. Because Plaintiffs’ vague and conclusory allegations fail to
    4 satisfy the threshold pleading standards under Federal Rule of Civil Procedure
    5 12(b), the trademark-based claims should be dismissed.
    6            Second, Plaintiffs recast their prior claim for “false and frivolous” litigation
    7 as a claim for “abuse of process.” Plaintiffs implicitly acknowledge that the claim
    8 cannot stand against CFC—which was not a party to the TTAB Proceeding—as the
    9 cause of action is now asserted solely against JSL. (4AC ¶¶ 38–44.) Even
  10 assuming the claim were alleged against CFC, however, it would still fail because
  11 such an action is barred by the Noerr-Pennington doctrine. (Dkt. 96 at 14.)
  12 Judicially noticed facts demonstrate that JSL used the TTAB proceeding for the
  13 exact purpose for which it was designed, and that the proceeding was neither
  14 “exceptional” nor objectively unreasonable to warrant any imposition of fees.
  15             Plaintiffs have had five opportunities to amend their claims. On every
  16 occasion they have responded with bald legal conclusions unsupported by facts.
  17 Because it is clear that further amendment would be futile, the 4AC should be
  18 dismissed without leave to amend, in accordance with the March 25 Order.
  19       II.       PLAINTIFFS FAIL TO STATE A TRADEMARK INFRINGMENT
                                   CLAIM AGAINST CFC.
  20
                 A.        Pleading Standard.
  21
                 To state a claim for trademark infringement, a plaintiff “must allege that it
  22
        has a valid, protectable trademark and that [defendant’s] use of the trademark is
  23
        likely to cause confusion among consumers.” McCall’s Country Canning, Inc. v.
  24
        Paula Deen Enterprises, LLC, 2010 WL 11508996, at *2 (S.D. Cal. Feb. 8, 2010).
  25
        A plaintiff must plead specific facts to support a likelihood of confusion. Id. “The
  26
        mere allegation, unaccompanied by factual support, that consumers are likely to
  27
        mistake a defendant’s goods for plaintiff’s goods is insufficient to survive a motion
  28
                                                                              DAVIS WRIGHT TREMAINE LLP
                                                     2                           865 S. FIGUEROA ST, SUITE 2400
        MEMORANDUM OF POINTS & AUTHORITIES ISO MOTION TO DISMISS 4AC          LOS ANGELES, CALIFORNIA 90017-2566
                                                                                           (213) 633-6800
                                                                                         Fax: (213) 633-6899
        4844-3457-2180v.5 0097958-000006
Case 3:17-cv-00863-BTM-MDD Document 117-1 Filed 04/30/19 PageID.1734 Page 7 of 16


    1 to dismiss.” Id. In determining whether a likelihood of confusion exists, courts in
    2 the Ninth Circuit consider the following factors: (1) strength of the plaintiff’s mark;
    3 (2) proximity of the parties’ goods; (3) similarity of the market; (4) evidence of
    4 actual confusion; (5) marketing channels used; (6) types of goods and the degree of
    5 care to be exercised by the purchaser; (7) defendant’s intent in selecting the mark;
    6 and (8) likelihood of expansion of the product lines. Sleekcraft, 599 F.2d at 348–
    7 249. Plaintiffs fail to state a claim based on either the Registered Marks Claim or
    8 the Trade Dress Claim.
    9            B.        Plaintiffs’ Vague and Conclusory Allegations of Infringement.
  10             The 4AC asserts three causes of action concerning trademarks or trade dress:
  11 (1) trademark infringement (Dkt. 98, 4AC ¶¶ 8-18, 19–25); (2) likelihood of
  12 confusion (4AC ¶¶ 8-18, 26–31); and (3) unfair competition (4AC ¶¶ 8-18, 32–37).
  13             Registered Marks Claim for LITTLE GRENADE and SERIOUS
  14 SCENTS (4AC ¶¶ 8–16, 20, 21, 28, 29, 32–37). In their third cause of action for
  15 unfair competition, Plaintiffs assert that “since 1993 Plaintiff Nasser has been using
  16 LITTLE GRENADE and since 2004 SERIOUS SCENTS marks in connection with
  17 its air fresheners, which entitle Plaintiffs to exclusive rights to those marks.” (4AC
  18 ¶ 36.) Plaintiffs then allege that “[e]ach Defendant’s use of a confusingly similar
  19 imitation of Plaintiff Nasser’s LITTLE GRENADE or SERIOUS SCENTS marks
  20 has caused and is likely to cause confusion, deception, and mistake…” (4AC ¶ 33;
  21 see also id. ¶¶ 34-37.) Although Plaintiffs claim infringement by “each Defendant,”
  22 it is not clear that the Registered Marks Claim is intended to sound against CFC.
  23 The 4AC does not identify any word or design mark used by CFC that allegedly
  24 infringes Plaintiffs’ rights, and indeed the 4AC excised prior allegations that CFC’s
  25 LITTLE TREE design or word marks were somehow infringing. (See Plaintiffs’
  26 Redline attached to 4AC.) The only marks the 4AC specifically alleges are
  27 infringing are DRIVEN and CALIFORNIA SCENTS, both allegedly owned by
  28 other defendants. (E.g., 4AC ¶¶ 20, 21.) In any event, Plaintiffs fail to address the
                                                                          DAVIS WRIGHT TREMAINE LLP
                                                     3                       865 S. FIGUEROA ST, SUITE 2400
        MEMORANDUM OF POINTS & AUTHORITIES ISO MOTION TO DISMISS 4AC      LOS ANGELES, CALIFORNIA 90017-2566
                                                                                       (213) 633-6800
                                                                                     Fax: (213) 633-6899
        4844-3457-2180v.5 0097958-000006
Case 3:17-cv-00863-BTM-MDD Document 117-1 Filed 04/30/19 PageID.1735 Page 8 of 16


    1 Sleekcraft factors concerning alleged infringement of their registered marks.
    2            Trade Dress Claim Based on “Packaging and Displays” (4AC ¶¶ 18, 22,
    3 30 & Ex. 11). Plaintiffs’ Trade Dress Claim focuses on the parties’ “packaging and
    4 displays” of their respective air freshener products. For example, Plaintiffs
    5 conclusorily assert that “Defendant Car-Freshener Co., owned by defendant Julius
    6 Sämann Ltd.,2 has started making their air freshener displays and packaging like
    7 Plaintiff Nasser’s, which is direct infringement on Plaintiff Nasser’s Rights.” (4AC
    8 ¶ 22; see also id. ¶ 30.) Plaintiffs attach an extremely low quality, black-and-white
    9 printout purporting to show comparisons of Plaintiffs’ packaging and displays for
  10 their air freshener products with CFC’s packaging and displays for its air freshener
  11 products. (4AC, Ex. 11.) Plaintiffs, however, fail to identify which aspects or
  12 features of their packaging and displays are allegedly protectable as trade dress
  13 versus those elements that are purely functional (and thus non-protectable); fail to
  14 allege when they started using any protectable features compared with when CFC
  15 started using any allegedly infringing features; fail to allege that any allegedly
  16 protectable features in their packaging and displays have acquired secondary
  17 meaning; fail to identify the particular features of CFC’s packaging and displays
  18 that allegedly infringe Plaintiffs’ packaging and displays; and fail to state facts—as
  19 opposed to legal conclusions—that address the Sleekcraft factors.
  20             C.        Plaintiffs Fail to State A Claim Based on Registered Marks.
  21             To the extent Plaintiffs are attempting to assert any infringement claim
  22 against CFC based on their registered marks, such claim fails.
  23             Failure to Allege Priority of Use. Plaintiffs again fail to address priority of
  24 use—the sine qua non to establish trademark infringement. Hana Financial v.
  25 Hana Bank, 135 S. Ct. 907, 909 (2015) (“Rights in a trademark are determined by
  26 the date of the mark’s first use in commerce. The party who first uses a mark in
  27
        2
  28     CFC is erroneously named in the 4AC as “Car Freshner Co.” and “Car-Freshner
        Co., a subsidiary of JSL.”
                                                                             DAVIS WRIGHT TREMAINE LLP
                                                     4                          865 S. FIGUEROA ST, SUITE 2400
        MEMORANDUM OF POINTS & AUTHORITIES ISO MOTION TO DISMISS 4AC         LOS ANGELES, CALIFORNIA 90017-2566
                                                                                          (213) 633-6800
                                                                                        Fax: (213) 633-6899
        4844-3457-2180v.5 0097958-000006
Case 3:17-cv-00863-BTM-MDD Document 117-1 Filed 04/30/19 PageID.1736 Page 9 of 16


    1 commerce is said to have priority over other users.”); see Grupo Gigante S.A. de
    2 C.V. v. Dallo & Co., 391 F.3d 1088, 1093 (9th Cir. 2004) (in trademark law, the
    3 general rule is that “first in time equals first in right”). Plaintiffs plainly cannot
    4 overcome the judicially noticeable facts set forth in the Court’s March 25 Order that
    5 CFC’s word and design marks for LITTLE TREE pre-date Plaintiffs’ word and
    6 design marks for LITTLE GRENADE:
    7            In its allegations about Defendants’ intent in choosing the mark, Plaintiffs
                 ignore that Car-Freshner’s 1996 “Little Trees” registration pre-dates
    8            Plaintiffs’ alleged 2010 registration of “Little Grenade,” (ECF No. 52-10) and
                 the Little Trees logo’s first use in commerce dates to 1957, well before 1993,
    9            the year of Plaintiffs’ first use in commerce. (See ECF No. 52-10 at 15; ECF
                 No. 52-3 at 7, 10).
  10
        Dkt. 96 at 10. In tacit recognition of their inability to establish priority of use,
  11
        Plaintiffs have excised their previous allegations pertaining to CFC’s LITTLE
  12
        TREE marks from the 4AC. (See Redline attached to 4AC.)
  13
                 Failure to Allege Any Claim Against CFC Based on SERIOUS SCENTS.
  14
        As for Plaintiffs’ SERIOUS SCENTS mark, it appears any infringement claim
  15
        based on that mark is directed to Energizer’s use of CALIFORNIA SCENTS.3
  16
        Plaintiffs allege no facts supporting infringement based on any of CFC’s marks or
  17
        of CFC’s packaging or displays. Furthermore, Plaintiffs expressly disclaim any
  18
        exclusive right to the word “scents” in their registrations (see RJN at Ex. A (Reg.
  19
        No. 4789267); Ex. B (Reg. No. 3128554); Ex. C (Reg. No. 3755314)), and there is
  20
        no allegation that CFC uses the word “scents” on the packaging and displays for its
  21
        air fresheners in anything other than a purely descriptive way.
  22
                 Failure to Allege Likelihood of Confusion Factors. Plaintiffs’ allegations
  23
        regarding the Registered Marks Claim are bald legal conclusions. (4AC ¶¶ 33-37.)
  24
        Ignoring the Court’s instruction, Plaintiffs fail to set forth any facts supporting the
  25
  26
        3
  27   See 4AC ¶ 21 (Energizer’s “stylized use of their mark CALIFORNIA SCENTS is
     in direct infringement of Plaintiff Nasser’s SERIOUS SCENTS logos, which
  28 Plaintiff has been using since 2008, because both logos look the same and are
     marketed heavily in California.”)
                                                                             DAVIS WRIGHT TREMAINE LLP
                                                    5                           865 S. FIGUEROA ST, SUITE 2400
        MEMORANDUM OF POINTS & AUTHORITIES ISO MOTION TO DISMISS 4AC         LOS ANGELES, CALIFORNIA 90017-2566
                                                                                          (213) 633-6800
                                                                                        Fax: (213) 633-6899
        4844-3457-2180v.5 0097958-000006
Case 3:17-cv-00863-BTM-MDD Document 117-1 Filed 04/30/19 PageID.1737 Page 10 of 16


    1 Sleekcraft factors. (Dkt. 96 at 11 (“For Plaintiffs to state a plausible claim and
    2 survive a Motion to Dismiss, Plaintiffs must allege additional Sleekcraft factors
    3 besides the similarity of the marks and support those allegations with facts.”).)
    4            D.        Plaintiffs Fail to State a Claim Based on Trade Dress.
    5            Plaintiffs’ infringement allegations against CFC based on “packaging and
    6 displays” similarly fail to state a claim.
    7            Failure to Allege Priority of Use. Plaintiffs do not allege priority of use with
    8 respect to their packaging and displays. In fact, Plaintiffs do not allege they own
    9 trademark rights in their packaging and displays at all, only in their grenade-shaped
   10 air fresheners and SERIOUS SCENTS mark. (4AC ¶ 8 and Ex. 1.) Noticeably
   11 absent from the 4AC are allegations pertaining to when each party started using the
   12 packaging and displays reflected in Exhibit 11—a telling omission because CFC’s
   13 products were on the market long before Plaintiffs’ products. Instead, Exhibit 11
   14 merely indicates “Defendant’s old then new display and packaging” (without
   15 specifying dates) and “Plaintiff Nasser’s Little Grenade display and packaging since
   16 1993 and 2010” (without specifying which packaging and displays pertain to which
   17 years.) Thus, it is not clear when, or even if, Plaintiffs allegedly acquired any rights
   18 in unspecified features of their packaging and displays.
   19            Failure to Allege Secondary Meaning. The party seeking trade dress
   20 protection must establish that its trade dress had acquired secondary meaning at the
   21 time the alleged infringer began to use it. PaperCutter, Inc. v. Fay’s Drug Co., 900
   22 F.2d 558, 564 (2d Cir. 1990). “Secondary meaning” requires that purchasers
   23 “associate[] the dress with a single producer or source rather than just the product
   24 itself.” First Brands Corp. v. Fred Meyer, Inc., 809 F.2d 1378, 1383 (9th Cir.
   25 1987) (affirming denial of motion for preliminary injunction where plaintiff failed
   26 to allege secondary meaning). Here, Plaintiffs fail to allege that their unspecified
   27 trade dress has acquired secondary meaning.
   28            Failure to Articulate Distinct Elements of Trade Dress. Plaintiffs also fail
                                                                             DAVIS WRIGHT TREMAINE LLP
                                                     6                         865 S. FIGUEROA ST, SUITE 2400
        MEMORANDUM OF POINTS & AUTHORITIES ISO MOTION TO DISMISS 4AC        LOS ANGELES, CALIFORNIA 90017-2566
                                                                                         (213) 633-6800
                                                                                       Fax: (213) 633-6899
        4844-3457-2180v.5 0097958-000006
Case 3:17-cv-00863-BTM-MDD Document 117-1 Filed 04/30/19 PageID.1738 Page 11 of 16


    1 to articulate distinct elements of their alleged trade dress. To state a claim for trade
    2 dress, a plaintiff must plead “manifestly unique arrangements” inherent to the trade
    3 dress before a court even can reach a likelihood of confusion analysis. EZ Pedo,
    4 Inc. v. Mayclin Dental Studio, Inc., 284 F. Supp. 3d 1065, 1072 (E.D. Cal. 2018),
    5 aff'd, No. 18-15806, 2019 WL 1552736 (9th Cir. Apr. 10, 2019); Homeland
    6 Housewares, LLC v. Euro-Pro Operating LLC, No. CV 14-03954 DDP MANX,
    7 2014 WL 6892141, at *3 (C.D. Cal. Nov. 5, 2014) (granting motion to dismiss
    8 where plaintiff failed to “clearly articulat[e] what comprises their claimed trade
    9 dress” and did “not sufficiently identify the particular elements of the packaging
   10 that they seek to protect”).
   11            Here, Plaintiffs attach an extremely low quality, black-and-white printout
   12 purporting to show comparisons of Plaintiffs’ packaging and displays for their air
   13 freshener products with CFC’s packaging and displays for its air freshener products.
   14 (4AC, Ex. 11.) Plaintiffs conclusorily assert that CFC’s packaging and displays
   15 “mirror” Plaintiff’s packaging and displays, without identifying the protectable
   16 elements of their packaging and displays, or explaining which elements are
   17 allegedly infringed. (4AC ¶ 18; see also id. ¶ 30.) This is insufficient to plead trade
   18 dress. Homeland Housewares, 2014 WL 6892141, at *3. Moreover, a plaintiff
   19 must isolate non-functional elements from the alleged trade dress because
   20 trademark law does not protect a product’s functional features. See TrafFix
   21 Devices, Inc. v. Mktg. Displays, Inc., 532 U.S. 23, 29 (2001) (“[T]rade dress
   22 protection may not be claimed for product features that are functional.”).
   23            Failure to Allege Sleekcraft Factors. Finally, and despite the Court’s
   24 specific instruction, see Dkt. 96 at 9–10, Plaintiffs fail to allege facts addressing any
   25 of the Sleekcraft factors save vague allegations of similarity that do not even
   26 explain which features of Plaintiffs’ packaging and displays are allegedly infringed.
   27 Plaintiffs do not address (1) the strength of the respective trade dress and/or priority
   28 of use; (2) the proximity of the goods (aside from conclusorily alleging that the
                                                                           DAVIS WRIGHT TREMAINE LLP
                                                    7                         865 S. FIGUEROA ST, SUITE 2400
        MEMORANDUM OF POINTS & AUTHORITIES ISO MOTION TO DISMISS 4AC       LOS ANGELES, CALIFORNIA 90017-2566
                                                                                        (213) 633-6800
                                                                                      Fax: (213) 633-6899
        4844-3457-2180v.5 0097958-000006
Case 3:17-cv-00863-BTM-MDD Document 117-1 Filed 04/30/19 PageID.1739 Page 12 of 16


    1 respective goods are “sold in the same marketing channels,” see 4AC ¶ 11); (3)
    2 evidence of actual confusion (aside from threadbare allegations that “[d]ue to the
    3 similarity of the designs there has been consumer confusion . . .” id.); (4) marketing
    4 channels used (none alleged at all); (5) types of goods and degree of care by
    5 purchasers (none alleged at all); and (6) likelihood of expansion of product lines
    6 (none addressed, aside from admitting that Nasser no longer does business as
    7 SERIOUS SCENTS, id. ¶ 43.)
    8            Again and again Plaintiffs have been directed to cure the defects in their
    9 trademark-based claims and they have failed repeatedly to do so. Plaintiffs’
   10 inability to allege facts to support their claims warrants dismissal without leave to
   11 amend. See Murray v. Cable Nat. Broad. Co., 86 F.3d 858 (9th Cir. 1996), as
   12 amended (Aug. 6, 1996) (affirming grant of motion to dismiss on the basis that
   13 plaintiff failed to plead likelihood of conclusion as a matter of law).
   14   III.      THE ABUSE OF PROCESS CLAIM FAILS AS A MATTER OF LAW.
   15            A.        Plaintiffs’ Bare Allegation of Abuse of Process.
   16            Plaintiffs assert a fourth cause of action for abuse of process based on the
   17 prior TTAB Proceedings brought by JSL, alleging that “Defendant Julius Sämann
   18 Ltd., knowing full well that his patent for his LITTLE TREE design had expired,
   19 sued Plaintiff Nasser for his LITTLE GRENADE design. Defendant brought on
   20 this litigation for no other purpose than to bully the Plaintiff.” (4AC ¶ 42.)
   21            B.        Plaintiffs Cannot Overcome the Multiple Bars to an Abuse of
                           Process Claim.
   22
                 To state a claim for abuse of process, Plaintiff must allege (1) for ulterior
   23
        reasons; (2) misuse of the court’s process for a purpose other than the purpose for
   24
        which it was designed. Ramona Unified Sch. Dist v. Tsiknas, 135 Cal. App. 4th
   25
        510, 512 (2005). Plaintiffs’ claim fails on multiple grounds.
   26
                 First, CFC was not a party to the TTAB proceedings; only JSL was. Thus,
   27
        no abuse of process claim can sound against CFC at all. Implicitly recognizing that
   28
                                                                              DAVIS WRIGHT TREMAINE LLP
                                                      8                          865 S. FIGUEROA ST, SUITE 2400
        MEMORANDUM OF POINTS & AUTHORITIES ISO MOTION TO DISMISS 4AC          LOS ANGELES, CALIFORNIA 90017-2566
                                                                                           (213) 633-6800
                                                                                         Fax: (213) 633-6899
        4844-3457-2180v.5 0097958-000006
Case 3:17-cv-00863-BTM-MDD Document 117-1 Filed 04/30/19 PageID.1740 Page 13 of 16


    1 such claim does not stand against CFC, the abuse of process claim is now alleged
    2 against JSL only,4 not CFC. (4AC ¶¶ 38-44.)
    3            Second, even assuming arguendo the claim were asserted against CFC and
    4 that CFC could somehow be liable for JSL’s conduct in the TTAB proceeding,
    5 JSL’s petitioning activity is protected under the Noerr-Pennington doctrine, which
    6 holds that defendants are immune from liability “for engaging in conduct (including
    7 litigation) aimed at influencing decision-making by the government.” Octane
    8 Fitness, LLC v. ICON Health & Fitness, Inc., 572 U.S. 545, 556 (2014). Plaintiffs
    9 make no showing that the narrow “sham litigation” exception to the doctrine
   10 applies. Generally, “sham litigation” is “evidenced by repetitive lawsuits carrying
   11 the hallmark of insubstantial claims,” or “private action that is not genuinely aimed
   12 at procuring favorable government action as opposed to a valid effort to influence
   13 government action.” Professional Real Estate Investors, Inc. v. Columbia Pictures,
   14 Indus., Inc., 508 U.S. 49, 58 (1993) (internal quotations and alterations omitted).
   15            Plaintiffs’ bare, conclusory allegations that JSL brought the action “for no
   16 other purpose than to bully [] Plaintiff” cannot overcome Noerr-Pennington
   17 immunity. The TTAB proceedings concerned whether Plaintiffs had used their
   18 LITTLE GRENADE mark in commerce at the time of registration; Plaintiffs allege
   19 no facts to demonstrate that JSL’s challenge on that basis was a “sham.” Indeed,
   20 Plaintiffs only allege one unsuccessful opposition proceeding brought by JSL, far
   21 short of “repetitive lawsuits” concerning “insubstantial claims.” As the Court noted,
   22 “JSL and Car-Freshner are permitted to use litigation to influence government
   23 action in favor of their business and trade. [Citation.] Every petition in which the
   24 moving party loses cannot be deemed ‘sham litigation.’” (Dkt. 96 at 14-15.)
   25            Third, Ramona, 135 Cal. App. 4th at 512 (2005), cited by Plaintiffs in
   26
   27   4
       As this Court held on March 25, 2019, JSL has not been properly served in this
   28 action. JSL will be filing a renewed Motion to Quash to address Plaintiffs’
      defective service of the 4AC.
                                                                            DAVIS WRIGHT TREMAINE LLP
                                                    9                          865 S. FIGUEROA ST, SUITE 2400
        MEMORANDUM OF POINTS & AUTHORITIES ISO MOTION TO DISMISS 4AC        LOS ANGELES, CALIFORNIA 90017-2566
                                                                                         (213) 633-6800
                                                                                       Fax: (213) 633-6899
        4844-3457-2180v.5 0097958-000006
Case 3:17-cv-00863-BTM-MDD Document 117-1 Filed 04/30/19 PageID.1741 Page 14 of 16


    1 Paragraph 41 of the 4AC, actually supports dismissal where, as here, JSL used the
    2 TTAB tribunal’s process for the purpose for which it was designed—i.e., to oppose
    3 registration of Plaintiffs’ mark. Id. (affirming dismissal under anti-SLAPP statute).
    4 Because an abuse of process claim requires Plaintiffs to demonstrate “misuse of the
    5 court’s process for a purpose other than the purpose for which it was designed,”
    6 Plaintiffs’ claim fails on its face.
    7            Fourth, Plaintiffs have failed to allege facts showing that the TTAB
    8 Proceeding was an “exceptional case.” SunEarth, Inc. v. Sun Earth Solar Power
    9 Co., 839 F.3d 1179, 1180-81 (9th Cir. 2016). As the Court recognized, the TTAB
   10 Proceeding was dismissed when the TTAB found that JSL had not proven by a
   11 preponderance of evidence that Nasser was not using the mark in commerce at the
   12 time of his application—not because JSL’s position was found to lack merit. (Dkt.
   13 98 at 3 (citing TTAB at 15).) Furthermore, as the Court also held, “[n]o facts in the
   14 record or allegations in the TAC suggest that the litigation was so exceptional as to
   15 merit an award of attorney’s costs and fees.” (Id. at 14.)5
   16                                      IV.   CONCLUSION
   17            Dismissal without leave to amend is proper where, as here, a plaintiff has had
   18 multiple opportunities to cure pleading defects and fails to show that additional
   19 amendment could cure the deficiencies. Ivey v. Chase Bank, 2015 WL 3452000, at
   20 *2 (N.D. Cal. May 28, 2015).
   21 DATED: April 30, 2019                      DAVIS WRIGHT TREMAINE LLP
                                                 SCOTT R. COMMERSON
   22                                            NICOLE PHILLIS
   23                                            By:       /s/ Scott R. Commerson
                                                             Scott R. Commerson
   24                                               Attorneys for Defendant
                                                    CAR-FRESHNER CORPORATION
   25                                               (erroneously sued as “CAR FRESHNER
                                                    CO.”)
   26
   27   5
        The caption page also lists a fifth cause of action “for declaratory and injunctive
      relief,”
   28 4AC failsbut it is not alleged as a separate cause of action in the 4AC. Because the
                 to state a claim, Plaintiffs cannot obtain declaratory or injunctive relief.
                                                                           DAVIS WRIGHT TREMAINE LLP
                                                   10                         865 S. FIGUEROA ST, SUITE 2400
        MEMORANDUM OF POINTS & AUTHORITIES ISO MOTION TO DISMISS 4AC       LOS ANGELES, CALIFORNIA 90017-2566
                                                                                        (213) 633-6800
                                                                                      Fax: (213) 633-6899
        4844-3457-2180v.5 0097958-000006
Case 3:17-cv-00863-BTM-MDD Document 117-1 Filed 04/30/19 PageID.1742 Page 15 of 16


    1                                      CERTIFICATE OF SERVICE
    2            I certify that on April 30, 2019, DEFENDANT CAR-FRESHNER
    3 CORPORATION’S MEMORANDUM OF POINTS AND AUTHORITIES IN
    4 SUPPORT OF MOTION TO DISMISS FOURTH AMENDED COMPLAINT
    5 was electronically filed with the Clerk of the Court using the CM/ECF system
    6 which will send electronic notification of such filing to the CM/ECF participant(s)
    7 noted below.
    8 KILPATRICK TOWNSEND & STOCKTON LLP
    9 NANCY L. STAGG (CA State Bar No. 157034)
      12730 High Bluff Drive
   10 Suite 400
   11 San Diego, CA 92130
      Telephone:(858) 350-6156
   12 Facsimile: (858) 350-6111
   13        Email: nstagg@kilpatricktownsend.com
   14
                 I certify under penalty of perjury under the laws of the United States of
   15
        America that the foregoing is true and correct.
   16
   17
   18                                                     By:   /s/Scott R. Commerson
                                                                  Scott R. Commerson
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                                            DAVIS WRIGHT TREMAINE LLP
                                                     11                        865 S. FIGUEROA ST, SUITE 2400
        MEMORANDUM OF POINTS & AUTHORITIES ISO MOTION TO DISMISS 4AC        LOS ANGELES, CALIFORNIA 90017-2566
                                                                                         (213) 633-6800
                                                                                       Fax: (213) 633-6899
        4844-3457-2180v.5 0097958-000006
Case 3:17-cv-00863-BTM-MDD Document 117-1 Filed 04/30/19 PageID.1743 Page 16 of 16


    1                                      PROOF OF SERVICE BY MAIL
    2       I am employed in the County of Los Angeles, State of California. I am over
      the age of 18 and not a party to the within action. My business address is Davis
    3 Wright Tremaine LLP, Suite 2400, 865 South Figueroa Street, Los Angeles,
      California 90017-2566.
    4
            On April 30, 2019, I served the foregoing document(s) described as:
    5 DEFENDANT       CAR-FRESHNER CORPORATION’S MEMORANDUM OF
      POINTS AND AUTHORITIES IN SUPPORT OF MOTION TO DISMISS
    6 FOURTH AMENDED COMPLAINT by placing a true copy of said document(s)
      enclosed in a sealed envelope(s) for each addressee named below, with the name
    7 and address of the person served shown on the envelope as follows:
    8     Plaintiff Ibrahim Nasser                     Plaintiff Serious Scents
    9     Pro Se                                       Pro Se
          Ibrahim Nasser                               Serious Scents
   10     P.O. Box 5626                                P. O. Box 5626
   11     Chula Vista, CA 91912                        Chula Vista, CA 91912

   12
               I placed such envelope(s) with postage thereon fully prepaid for deposit in the
   13   United States Mail in accordance with the office practice of Davis Wright Tremaine
        LLP, for collecting and processing correspondence for mailing with the United
   14   States Postal Service. I am familiar with the office practice of Davis Wright
        Tremaine LLP, for collecting and processing correspondence for mailing with the
   15   United States Postal Service, which practice is that when correspondence is
        deposited with the Davis Wright Tremaine LLP, personnel responsible for
   16   delivering correspondence to the United States Postal Service, such correspondence
        is delivered to the United States Postal Service that same day in the ordinary course
   17   of business.

   18            Executed on April 30, 2019, at Los Angeles, California.

   19
                Federal          I declare under penalty of perjury under the laws of the United
   20                             States of America that the foregoing is true and correct and that I
                                  am employed in the office of a member of the bar of this Court at
   21                             whose direction the service was made.

   22
                                  Myra Izzo
   23                             Print Name                                  Signature
   24
   25
   26
   27
   28
                                                                                  DAVIS WRIGHT TREMAINE LLP
                                                         12                          865 S. FIGUEROA ST, SUITE 2400
        MEMORANDUM OF POINTS & AUTHORITIES ISO MOTION TO DISMISS 4AC              LOS ANGELES, CALIFORNIA 90017-2566
                                                                                               (213) 633-6800
                                                                                             Fax: (213) 633-6899
        4844-3457-2180v.5 0097958-000006
